Citation Nr: 1128888	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied service connection for PTSD; the Veteran was notified of the decision and of his appellate rights in that same month but did not appeal the determination.

2.  Evidence added to the record since the final September 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 2002, the RO denied service connection finding that the evidence did not show that the available evidence did not now a confirmed diagnosis of PTSD and the evidence was inadequate to establish that a stressful experience occurred.  The RO provided the Veteran with notice of the rating decision in that same month and appellate rights.  A notice of disagreement was not filed, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet.App. 199 (2009).  In this case, the Veteran's current claim for service connection for PTSD involves the same factual basis as the previously claimed PTSD, which was previously denied; therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the September 2002 rating decision included the Veteran's service treatment records (STRs) that showed no complaint of, treatment for, or a diagnosis of a psychiatric disorder.    

The evidence submitted since the September 2002 RO decision denying service connection includes a November 2004 private psychiatric evaluation that diagnosed the Veteran with PTSD, bipolar versus cyclothymia, and alcohol dependence.  A December 2004 letter from the physician reported that the Veteran met the criteria for a diagnosis of PTSD.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  The newly submitted evidence includes a diagnosis of PTSD, which was previously lacking.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for PTSD is granted and, to that extent only, the appeal is granted.


REMAND

Psychiatric disorder

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran was stationed in Da Nang Vietnam, with the 329th Transportation Company.  Service personnel records show that he was in Vietnam from September 1970 to September 1971.  The Veteran reported that his company was responsible for most of the coastal missions performed by the 5th transportation command between Chi Lai and Dong Ha.  His company carried ammunition and artillery power.  He further reported that he saw bodies of dead Viet Cong soldiers.  See notice of disagreement dated in June 2006.  

Since the issuance of the September 2002 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In this regard, private medical records dated from November to December 2004 reflect a diagnosis of PTSD.  However, the record does not reflect that the Veteran engaged in combat.  Even so, he has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded a VA examination so as to determine the current nature and etiology of his alleged PTSD.  The Board further notes that there are additional diagnosed psychiatric disorders of record, to include bipolar disorder, depression and major depressive disorder.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service.  

In addition, the VA records indicate that the Veteran was transferred for VA inpatient treatment from Hillcrest Hospital in February 2007.  No records from Hillcrest Hospital are of record.  The Veteran should be asked to either submit Hillcrest Hospital records to VA or provide sufficient information and an authorization to release the records so that VA can attempt to obtain the records.  

Diabetes mellitus

The Veteran also seeks a disability rating in excess of 20 percent for diabetes mellitus.  He asserts that a higher rating is warranted for his diabetes mellitus because his activities are restricted due to his diabetes mellitus.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in July 2005 and the Veteran contends that his disability has increased in severity since that examination, another VA examination is warranted at this time.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should also request all VA medical records dating from October 16, 2009.

In addition, the VA examination report of July 2005 indicated that the Veteran was treated as an inpatient for diabetes mellitus approximately six months earlier.  The Veteran should be asked to either submit those inpatient treatment records to VA or provide sufficient information and an authorization to release the records so that VA can attempt to obtain the records.  
 
Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC should associate with the file relevant VA medical records pertaining to the Veteran dating from October 16, 2009.  If no such treatment records exist, the claims file should be documented in writing.

2.  Request that the Veteran submit or identify any medical records not already of record that are pertinent to his claim, including records of a hospitalization in 2005 for diabetes mellitus and records from Hillcrest Hospital that are dated in February 2007 and pertain to his claim for service connection for a psychiatric disorder.  Attempt to obtain all identified records, provided that any necessary updated authorization forms are completed.  If sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the completion of steps one to two, schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service, including service in Vietnam.  In that regard, the examiner's attention is directed to medical records indicating diagnoses of PTSD, bipolar disorder, depression and major depressive disorder (see VA treatment records dated in February 2007, June 2007, and the medical records of Dr. Randolph) and the Veteran's statements as to stressors in service and whether the stressors resulted in a psychiatric disorder.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

4.  After steps one and two are complete, the Veteran should undergo another VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  Complete rationales must accompany all opinions that are provided.  The examiner should specifically indicate whether regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) is required.  

5.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


